DETAILED ACTION
The non-final office action is responsive to U.S. Patent Application 16/829,814, last communication received on 01/08/2021. Claims 1-20 are pending; claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

As to claim 18, the claim limitation recites “one or more machine-readable storage media comprising a plurality of instructions stored thereon.”  However, the usage of the phrase “one or more machine-readable storage media” is broad enough to include both “non-transitory” and “transitory” (carrier wave, for example) media.  The specification does not clearly limit the utilization of a non-transitory machine-readable storage medium. Thus, with the broadest reasonable interpretation of the claim, the one 
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Cf.  Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
Dependent claim 19 has the same limitation from claim 18 and does not remedy the deficiency, claim 19 is therefore rejected under same rationale.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 1, the claimed computer device comprising circuitry to perform actions (to obtain, query, and assign). As people with ordinary skill in the art would know that a modern computer consists of at least one processing element, typically a central processing unit (CPU) in the form of a metal-oxide-semiconductor (MOS) microprocessor, along with some type of computer memory, typically MOS semiconductor memory chips. The processing element carries out arithmetic and logical operations, and a sequencing and control unit can change the order of operations in response to stored data. Since the claimed circuitry performs actions of obtaining, querying, and assigning, Examiner assumes the claimed circuitry is equivalent to processing element. Hence, the clamed computer device may not include memory. Without some type of computer memory, it is not clear how the claimed computer device works, where the claimed computer device stores instructions, intermediate, and final results. That renders the claim indefinite.
Dependent claims 2-17 have the limitations from claim 17 and do not remedy the deficiency. Claims 2-17 are rejected under same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0150299 A1 to Balle et al. (hereinafter Balle) in view of U.S. Patent Application Publication 2018/0227240 A1 to Liu et al. (hereinafter Liu).

As to claim 1, Balle teaches a compute device (The compute device is to determine a configuration of each of multiple accelerator devices of the compute device, receive a job to be accelerated from a requester device remote from the compute device, and divide the job into multiple tasks for a parallelization of the multiple tasks among the one or more accelerator devices, as a function of a job analysis of the job and the configuration of each accelerator device, Balle, Abstract) comprising:
Circuitry (CPUs, Balle, [0026]) to:
a micro-orchestrator logic unit 1220 of each accelerator sled 1204 is configured to receive a job requested to be accelerated from the compute sled 1206 executing (e.g., with a central processing unit (CPU) 1262) an application 1262 (e.g., a workload), Balle, [0045]-[0046], Abstract).
Balle does not explicitly discloses to query a sled in the disaggregated system to identify an estimated time to complete execution of a portion of the workload to be accelerated using a kernel; 
Liu discloses query a sever in a disaggregated system to identify an estimated time to complete execution of a portion of a workload (the task scheduler module 540 sends a work time estimation request to the working time estimation module 520 of the first server, as shown at 632.  The working time estimation module 520 determines an estimated time for completing the task and returns the estimated time to the task scheduler, as shown at 634, Liu, [0071]-[0076]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use scheduling task based on estimated completion time as disclosed by Liu to modify the computer device of Balle so that the cloud-computing platform suppliers' cost is optimized while satisfying the performance requirements.
Balle-Liu discloses
assign, in response to a determination that the estimated time to complete execution of the portion of the workload satisfies a target quality of service associated with the workload, the portion of the workload to the sled for acceleration (The micro-orchestrator logic unit 1220 is configured to analyze the requested job in order to determine how to divide the job into multiple tasks (e.g., operations, processes, functions, etc.) that may be executed in parallel on one or more accelerator devices 1222 to maximize the parallelization of the tasks to minimize an amount of time required to complete the requested job, Balle, [0045]-[0046], Abstract. In view of Liu, [0071]-[0076]).

As to claim 10, Balle-Liu discloses the compute device of claim 1, wherein the circuitry is further to utilize the resources in the disaggregated system to perform data access operations (accelerator devices 1222 concurrently executing tasks that share a data set may access to the same data set at the same time in order to read from and/or write to different parts of the data set, Balle, [0049]).

As to claims 18, 20, the same reasoning applies mutatis mutandis to the corresponding machine-readable storage medium claim 18 and method claim 20. Accordingly, the claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Balle in view of Liu.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Balle modified by Liu as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2011/0153684 A1 to YUNG (hereinafter YUNG).

Balle-Liu substantially discloses a compute device as set forth in claim 1 above.
Balle-Liu does not explicitly wherein the circuitry is further to establish a tenant partition comprising a subset of the resources in the disaggregated system.
YUNG discloses to establish a tenant partition comprising a subset of the resources in the disaggregated system (a portal manager able to facilitate Virtual Private Data Center (VPDC) configurations from multiple customers.  The portal manager may interface with a client interface and facilitate drag-and-drop design of a VPDC using generic components with customizable features.  During the design, the portal manager may receive validation checks from the user interface and facilitate validation for physical capacity, user privileges, and component compatibility, YUNG, [0008]-[0009], Abstract, Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use facilitating Virtual Private Data Center as disclosed by YUNG to modify the computer device of Balle-Liu in order to provide a user friendly virtual data center provisioning application that leverages existing components, and ties in new components to go from initial customer input to fully functioning virtual data center from shared resources.

As to claim 8, Balle-Liu-YUNG discloses the compute device of claim 7, wherein the circuitry is further to obtain, from a pod manager, permission to modify the subset of resources in the tenant partition (YUNG, [0012], Abstract, Fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the YUNG to modify the computer device of Balle-Liu in order to provide a user friendly virtual data center provisioning application that leverages existing components, and ties in new components to go from initial customer input to fully functioning virtual data center from shared resources.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Balle modified by Liu and YUNG as applied to claim 7 above, and further in view of U.S. Patent Application Publication 2019/0319956 A1 to YANG (hereinafter YANG).

As to claim 9, Balle-Liu-YUNG substantially discloses a computer device as set forth in claim 7 above.
Balle-Liu-YUNG does not explicitly disclose wherein the circuitry is further to obtain, from a pod manager, permission to modify thermal operations of the subset of resources in the tenant partition.
YANG discloses obtain permission to modify thermal operations of a subset of resources (The management device determines, based on the network status of the controlling device, the device identifier of the controlled device, and the indication information of the target operation, permission for performing the target operation by the controlled device, YANG, [0128]-[0129]. Note: “permission for adjusting a temperature of a smart air conditioner may be indicated by adjustment of a temperature range” in YANG, [0129]).
YANG to modify the computer device of Balle-Liu-YUNG in order to smartly manage operation permission of a controlled device, and avoid some unpredictable consequences caused by a misoperation or an operation with inappropriate permission performed by a user on a controlled device.

Claims 11-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Balle modified by Liu as applied to claim 10 above, and further in view of U.S. Patent Application Publication 2008/0282030 A1 to Kalwitz et al. (hereinafter Kalwitz).

As to claim 11, Balle-Liu substantially discloses a computer device as set forth in claim 10 above.
Balle-Liu does not explicitly disclose wherein the circuitry is further to analyze requests associated with client compute devices to determine a data access pattern for each client compute device.
Kalwitz discloses to analyze requests associated with client compute devices to determine a data access pattern (determining whether processed I/O requests represent sequential or random data access patterns.  Incoming I/O requests are processed by RAID software, which organizes the data for efficient reads and writes to storage devices, Kalwitz, [0011]-[0012], [0042]-[0044], Fig. 6)
Kalwitz to modify the computer device of Balle-Liu in order to optimize operations to individual physical storage devices which form the RAID arrays according to actual sequential or random workloads.

As to claim 12, Balle-Liu-Kalwitz discloses the compute device of claim 11, wherein the circuitry is further to identify at least one of a random data access pattern or a sequential data access pattern (Kalwitz, [0042]-[0044], Fig. 6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use determining data access pattern as disclosed by Kalwitz to modify the computer device of Balle-Liu in order to optimize operations to individual physical storage devices which form the RAID arrays according to actual sequential or random workloads.

As to claim 13, Balle-Liu-Kalwitz discloses the compute device of claim 11, wherein the circuitry is further to route a data access request associated with a random data access pattern to a set of data storage devices configured to be used for random data access patterns (Kalwitz, [0042]-[0044], Fig. 6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use determining data access pattern as disclosed by Kalwitz to modify the computer device of Balle-Liu in order to optimize operations to individual physical 

As to claim 14, Balle-Liu-Kalwitz discloses the compute device of claim 11, wherein the circuitry is further to route a data access request associated with a sequential data access pattern to a set of data storage devices configured to be used for sequential data access patterns (Kalwitz, [0042]-[0044], Fig. 6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use determining data access pattern as disclosed by Kalwitz to modify the computer device of Balle-Liu in order to optimize operations to individual physical storage devices which form the RAID arrays according to actual sequential or random workloads.

As to claim 17, Balle-Liu-Kalwitz discloses the compute device of claim 11, wherein the circuitry is further to replicate data across a data storage device configured for random data access patterns and a data storage device configured for sequential data storage access patterns (data redundancy, Kalwitz, [0002]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use determining data access pattern as disclosed by Kalwitz to modify the computer device of Balle-Liu in order to optimize operations to individual physical storage devices which form the RAID arrays according to actual sequential or random workloads.

Allowable Subject Matter
Claims 2-6, 15-16, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  prior art references do not disclose “wherein the circuitry is further to: determine whether a thermal operation is available to adjust the estimated time to complete execution of the portion of the workload; and cause, in response to a determination that the thermal operation is available to adjust the estimated time, the thermal operation to be executed on the sled” in claims 2 and 19, “wherein the circuitry is further to group requests associated with the sequential data access pattern into one or more batches” in claim 15, and “wherein the circuitry is further to group requests as a function of a priority assigned to one or more workloads associated with the requests” in claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        1/14/2021